NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH L. LENK,                                No. 17-16631

                Plaintiff-Appellant,            D.C. No. 5:16-cv-02625-BLF

 v.
                                                MEMORANDUM*
MONOLITHIC POWER SYSTEMS, INC.;
MAURICE SCIAMMAS, Senior VP of
Monolitchic Power Systems, Inc.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Kenneth L. Lenk appeals pro se from the district court’s judgment

dismissing his action alleging violations of Title VII and 42 U.S.C. § 1981. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
basis of claim preclusion. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

2002). We affirm.

      The district court properly dismissed Lenk’s action on the basis of claim

preclusion because the claims were raised or could have been raised in a prior

action between the parties or those in privity with them, and the prior action

resulted in a final judgment on the merits. See Owens v. Kaiser Found. Health

Plan, Inc., 244 F.3d 708, 710, 713-154 (9th Cir. 2001) (setting forth elements of

claim preclusion under federal law and explaining that an identity of claims exists

between the first and second adjudications when the two suits arise out of the same

transactional nucleus of facts; plaintiffs’ receipt of “right to sue” letters after

dismissal of earlier action did not bar application of claim preclusion to their Title

VII claims).

      The district court did not abuse its discretion by denying leave to amend the

complaint because amendment would have been futile. See Chappel v. Lab. Corp.

of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that “[a] district court acts within its discretion to deny leave to amend

when amendment would be futile”).

      The district court did not abuse its discretion by denying Lenk’s requests for

recusal of the district judge and magistrate judge because the requests were

untimely and Lenk failed to establish extrajudicial bias or prejudice. See 28 U.S.C.


                                            2                                         17-16631
§ 455 (circumstances requiring recusal); Clemens v. U.S. Dist. Court, 428 F.3d
1175, 1178 (9th Cir. 2005) (test for disqualification under § 455(a)); E. & J. Gallo

Winery v. Gallo Cattle Co., 967 F.2d 1280, 1294-95 (9th Cir. 1992) (setting forth

standard of review and concluding that disqualification issue raised for the first

time after entry of judgment was untimely).

      We reject as without merit Lenk’s contention that the district court infringed

on his right to a jury trial under the Seventh Amendment.

      Appellees’ motion to take judicial notice (Docket Entry No. 16) is granted.

      AFFIRMED.




                                          3                                    17-16631